Citation Nr: 0312682	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for emphysema, due to 
tobacco use in service or nicotine dependence.


REPRESENTATION

Appellant represented by:	Peter W. Kociolek, Jr., 
Esquire


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954 and from December 1955 to November 1970.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In an June 2002 decision, the Board granted the veteran's 
claim to entitlement to service connection for a heart 
disorder, due to tobacco use in service or nicotine 
dependence.  That decision also denied a claim for 
entitlement to service connection for emphysema, due to 
tobacco use in service or nicotine dependence.  The veteran 
appealed the denial of entitlement to service connection for 
emphysema to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as the Court).

In a February 2003 Order, the Court granted a joint motion of 
the parties to remand.  The Court vacated the April 2003 
Board decision in part, with respect to the denial of 
entitlement to service connection for emphysema, due to 
tobacco use in service or nicotine dependence.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The February 2003 joint motion states that the VA had not 
fulfilled the VCAA requirements of notifying the veteran of 
the information and evidence necessary to substantiate his 
claim, including which portion of any such information or 
evidence is to be provided by the veteran and which portion 
must be provided by VA.  

The veteran's representative submitted additional evidence in 
May 2003.  The RO has not had the opportunity to readjudicate 
the issue on appeal with consideration of this additional 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issue on 
appeal with consideration of all 
pertinent evidence received since 
issuance of the March 2003 statement of 
the case.  If the benefit sought is not 
granted, the RO must provide the 
appellant and his representative a 
supplemental statement of the case, and 
afford the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board, as indicated.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




